 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPennsylvania Compensation Rating Bureau and IrisE. Paige, Geraldine A. Mistie, and Diane M.Rickards. Case 4-CA-12218March 7, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND ZIMMERMANOn November 10, 1982, Administrative LawJudge Joel A. Harmatz issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,tand conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.In agreeing with the result reached herein, Chairman Miller finds itunnecessary to place any reliance on Alleluia Cushion Co., Inc., 221NLRB 999 (1975), or its progeny.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Thisproceeding was heard by me in Philadelphia, Pennsylva-nia, on August 20, 1982, upon an original unfair laborpractice charge filed on June 29, 1981, and a complaintissued on December 14, 1981, which as amended allegesthat Respondent violated Section 8(a)(l) of the Act bydischarging the Charging Parties because they engagedin the "protected concerted activity of writing commentson written warning notices issued to them on June 9,1981." In its duly filed answer, Respondent denied thatany unfair labor practices were committed. Followingclose of the hearing, briefs were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record in this proceeding, includingmy direct observation of the witnesses while testifyingand their demeanor, and consideration of the post-hear-ing briefs, it is hereby found as follows:FINDINGS OF FACTI. JURISDICTIONRespondent is an unincorporated, nonprofit associationof insurance companies engaged in providing rating serv-ices for insurance companies at its Philadelphia, Pennsyl-vania, facility. In the course of said operations, Respond-ent, during the calendar year preceding issuance of thecomplaint, provided services exceeding $50,000 in valueto customers located outside the Commonwealth ofPennsylvania.The complaint alleges, the answer admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE ALLEGED UNFAIR LABOR PRACTICESThis case tests the validity under the National LaborRelations Act of the termination of Iris E. Paige, Geral-dine A. Mistie, and Diane M. Rickards. All three wereissued written disciplinary warnings on Tuesday, June 9,1981.' The next day all three returned their warnings tosupervision with personally inscribed notations reflectingtheir individual protest. That same afternoon, the em-ployees were interviewed separately by their supervisorconcerning the written protests, and toward the end ofthe workday on June 11, all three were terminated.The General Counsel contends that the employees' re-sponse to the warnings furnished the cause for dischargewhich in turn was unlawful either because such activitywas protected under Section 7 of the Act or because itwas believed to be so by Respondent. Respondent on theother hand denies that it acted on any such grounds, ar-guing instead that "the weight of evidence ...permitsonly the conclusion that these employees were dis-charged for violating Respondent's work rules restrictingexcessive talking during worktime and failing to heedproper disciplinary warnings for such conduct." Further-more, and in the alternative, Respondent contends thatthe employee conduct involved was neither protected bythe Act, nor believed to be such by any of its representa-tives.More specifically, the facts show that Paige was hiredin September 1976, that Mistie was first employed inMay 1978, and that Rickards was hired in June 1978. Atthe time of their discharge, all three were employed inthe Rating Department. Paige was classified as an experi-enced rating clerk, and Mistie and Rickards both heldthe position of stat review clerk. Their immediate super-visor was "Lucy" Wright, who, in turn, reported to theassistant director of the department, Edward Mar-' Unless otherwise indicated all dates refer to 1981.266 NLRB No. 81396 PENNSYLVANIA COMPENSATION RATING BUREAUynowitz. The overall department was manned by ap-proximately 23 employees.With respect to the warnings it appears that the threedischargees were assigned to adjacent desks, immediatelyoutside the office of Wright and, hence, worked withinher direct view. On June 9, 1981, the former were calledin a group to Wright's office, where the written warn-ings were distributed.2The offense listed on that ofPaige and Rickards simply stated "talking," while thatgiven to Mistie recited "Personal Phone Calls, Talking."There was no further elaboration. Wright requested thatthe warnings be reviewed, signed, and returned with anycomments the employees might choose to make. Wrightalso testified that she told all three that if they "contin-ued talking and disturbing the work force" that shewould put them on "probation."3Each warning includedthe following form language:The purpose of this notice is to call the above defi-ciency to your attention, and give you an opportu-nity to correct it. A copy of this notice will beplaced in your personnel file and may be consideredin future disciplinary actions.Having received the warnings, Mistle upon returningto her desk immediately wrote a response on the warn-ing notice. Paige and Rickards took their warnings totheir respective homes, and that evening wrote their re-sponse also on the warning.The inscription authored by Diane Rickards set forthas follows:(Today is June 9, not June 8, is there a reason forme getting it the day after it was typed?)I feel this ...was totally unnecessary and absolute-ly ridiculous. You treat adults like they are in nurs-ery school rather than work. You expect people tocontinuously work and never give themselves abreak. It is impossible to work all the time. Every-one needs a rest. How can you expect us to dosomething that no one can? It seems to me that youshould have more to occupy your time with than tospend it thinking up childish things like this to giveto people. You should be more concerned withfinding the best ways of getting the work complet-ed. It shouldn't matter if people spend a few min-utes talking to unwind if their work is getting done.You should be trying to work with us not againstus. Our work is caught up, there is no backlog withthe letters, so it is obviously [sic] that we can getour work done too.That of Gerry Mistie recited as follows:I See G.C Exhs. 2. 3, and 4.3 With respect to her use of the term "probation," to a leading ques-tion, propounded by counsel for Respondent, Wright corrected herselfand indicated that she at that time threatened to put them on additional"warning" if the problem persisted. In any event, this orally communicat-ed threat of further discipline has not gone unnoticed in my assessment ofRespondent's testimony and claim that all three were discharged solelybecause they were caught in a second offense on the morning of June 1I.In reply to this letter, I Gerry Mistie think it is veryunfair. I do admit I used the phone during the timeof my wedding. I had obligations to take care of.But I don't get all personal calls. I do get businesscalls. I think its unfair especially that I get pin-pointed out as using the phone when there is [sic]five phones in here, not counting the supervisor's,and believe me they are all on the phone talkingpersonal, believe me or not. I was told by my direc-tor that it was okay as long as it wasn't a long timeon the phone, and until he told me that's what Iwas told. As far as my talking well, I'm sorry to saythat is unfair too, everyone dos there [sic] share oftalking and just because we get seen talking andthey don't well that's just an excuse to me, for themto give us one of these childish paper. I admit I talkbut believe me we all do our share. I do my workand that's what they should be concerned about. Iknow nobody ask me for my opinion but I feel Ihave to let you's [sic] know this is wrong to someand not all, I mean about getting this paper. I alsofeel if this is going in my records I want the truthto go in it.That of Iris Paige stated:To whom it may concern,I would like to take the time to express my personalfeeling on receiving a warning notice for talking. Ifeel this is totally unreasonable and unfair!1. I don't feel that I have or ever been a constantdisturbance to the office. Also, when first broughtto my attention about such warning, I questionedmy director as to what warnings were all about. Iremember saying you are first warned verbally. Noone gave me such warning. And it is my belief thatothers were warned verbally first.If warnings like this must be done, it is my opinionthat it should be done in extreme cases only (onewho constantly disrupts the office and who's [sic]work may be affected by this). I believe if my su-pervisor felt I was talking more than usual, a simplebe quiet or hold it down would have been sufficient!Because I take my job seriously I don't feel thatthese warnings should be given for the sake of it orbecause a supervisor may be in a rotten mood orhad a bad vacation or even if the girls in the officegot a little out of hand that day. Therefore I trulyfeel that this warning notice should be scratchedfrom my personnel record.Please note, this notice is dated 6/8/81 but wasgiven on 6/9/81-is there a reason for that??On June 10, upon specific request by Wright, the dis-chargees returned the warnings to the former. After ex-amining the responses Wright met individually with eachemployee. She first called Iris Paige. She reminded Paigethat she had been placed on warning for talking and thatit had to stop. The latter argued that she was supposedto be verbally warned before receiving anything in writ-ing, whereupon Wright indicated that she had done so.397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPaige then called Wright a "liar." Paige also indicatedthat she considered the written warning "totally ridicu-lous," unfair, and stated that her daughter in kindergar-ten didn't bring home "such junk."4Mistie was next to appear. As in the case of Paige,Mistie was informed by Wright that both the talking andher personal use of the telephone had to end. Mistiechallenged, asserting that everyone else was guilty of thesame offense. Wright explained that that might be so, butthat she could hear and see Paige, Mistie, and Rickards,but not the others. Mistie also indicated that she did notthink that criticism of her use of the telephone for per-sonal reasons was fair in that she had received permis-sion from Marynowitz to use the phone as long as shekept her conversation short. Wright indicated that shewas aware of this, but this was before Mistie's wedding,an event that had since passed. When Wright remindedMistie of her comment that the warning was "unfair andchildish," Mistie reaffirmed her opinion in this respect,and accused Wright of singling out certain employees,when all others were guilty of the same offense.In Rickards' interview, the latter reiterated her viewthat the warning was totally ridiculous. She went on tostate that it had been shown to her husband, who signi-fied his concurrence by rolling on the floor and laugh-ing. Wright reminded that the Bureau had rules againsttalking and that warnings for such an offense were not tobe taken lightly. To this, Rickards indicated that she feltthe warning was "stupid."5Following the individual interviews, Wright took thewarnings to Ed Marynowitz, her superior. At this point,according to clear testimony by Wright, she was notconcerned with the conduct to which the warnings wereaddressed, but solely to the nature of the responses andthe attitude manifested thereby. Marynowitz read thewarnings, and actuated also by the attitude reflected inthe employee reaction, he thereupon elected to take thematter to Charles Suitch, Respondent's senior vice presi-dent. As to the cause of his intervention, Suitch himselfexplained that "at the end of June 10 ...Mr. Mar-ynowitz came to my office and voiced his concern overthe attitude and reflection of the comments made toLucy Wright in her individual interviews with these em-ployees." In further clarification, Suitch explained as fol-lows:As I stated, Mr. Marynowitz voiced concern to meabout the attitude that was reflected in the individu-al interviews with the three employees and thecomments that were made to her; comments of:"you're a liar"; "my husband rolled around thefloor laughing." And, to us, those comments-wedon't object to anybody making-disagreeing with4 Paige, like Rickards and Mistie, testified that Wright stated that therewas nothing to worry about concerning the one warning and that itwould be placed in files held by Marynowitz and would not go to per-sonnel. Wright denied making any such statement. I considered Wright'stestimony to be the more probable. In this respect I credit her testimonythat, as reflected on the warnings themselves, she was informed that thewarnings would be placed in each employee's personnel file.5 To the extent of a conflict between the testimony of Rickards, Mistie,and Paige, on the one hand, and Wright on the other, as to what tran-spired during the above sessions, I believed the testimony of Wright.any of our policies, as pointed out earlier, weemploy an "open door policy." But those commentsto Mr. Marynowitz, and after hearing his explana-tion of them, did present an attitude type situationthat normally doesn't exist. If an employee is dissat-isfied, they will normally go back and discuss it fur-ther with their supervisor or director.However, after a meeting attended by Marynowitz,Wright, Suitch and Personnel Administrator Ossip, itwas allegedly decided to take no further disciplinaryaction at that time.Nonetheless, according to Respondent's witnesses, onThursday, June 11, at approximately 3:30 p.m., theCharging Parties were summoned to a meeting withMarynowitz. At that time they were informed that as of4 p.m. that day they would be terminated. According tothe testimony of Paige, Mistie, and Rickards, the solereason for the discharge communicated to them by Mar-ynowitz was their having undermined supervision by thecomments they wrote on the warnings. Marynowitz con-firmed that undermining supervision was among thegrounds for the terminations, and Supervisor Wrightelaborated that the undermining of supervision wasfounded upon the reaction by the dischargees to theirwarnings.Based upon the foregoing, I find that consistent withthe allocation of proof responsibility set forth in WrightLine, a Division of Wright Line, Inc., 251 NLRB 1083(1980), affd. in part 662 F.2d 899 (Ist Cir. 1981), theGeneral Counsel has established prima facie that the pro-testations concerning the warnings were a motivatingfactor contributing to the ultimate discipline.6Hence, as-suming that the employee conduct in that regard wasprotected by Section 7 of the Act, "the burden will shiftto the employer to demonstrate that the same actionwould have taken place even in the absence of protectedconduct." 251 NLRB at 1089. Thus, the stage is set forthe threshold question presented by Respondent's claimthat the terminations were prompted exclusively by su-pervening misconduct on the part of the alleged discri-minatees which took place on the morning of June 11.In this latter regard testimony of Marynowitz revealsthat he arrived for work at approximately 8:45 on themorning of June 11, and upon his approach to the de-partment, "heard some laughing and talking." Continuingon, he observed Paige and Mistie standing at the desk ofRickards engaged in conversation. According to Mar-ynowitz, when he was observed, the employees curtailedtheir discussion, with Paige and Mistie, returning to theirnearby desks. He claims next to have checked the sign-insheet, discovering that all three were on the clock at thetime and had been since 8 a.m. He then went to Wright'soffice "to find out what was going on ...." However,6 Contrary to the assertions in Respondent's brief, the evidence out-lined above reflects a sequence of events which tends strongly to warrantan inference favoring the General Counsel as to the cause for discharge.Absent a showing on the part of the defense that motivation was foundedupon other considerations the record would support an inescapable con-clusion; i.e., that employee reaction to the warnings represented the solefoundation for the discharges. Cf. Behring International, Inc. v. N.L.R.B.,675 F.2d 83, 87 (3d Cir. 1982.)398 PENNSYLVANIA COMPENSATION RATING BUREAUwhen he found Wright, she indicated that she was justcoming out, having heard the talking, but had not doneso earlier because she was on the telephone. Accordingto Marynowitz this was the extent of his conversationwith Wright.Wright attempted to corroborate Marynowitz. She ex-plained that in the morning, she has many phone callsfrom employees who either call in sick or to report late-ness, etc. She claims to have been on the phone whenthe three were gathered at Rickards' desk that morningand talking. She states that she "couldn't get off thephone at that time to say anything to them," but failed tooffer as to what was so important about the telephoneconversation that took priority over correcting thelaughter and talking, which as described by Marynowitzand Wright created a disturbance in the overall workarea. Furthermore, although Wright indicates that shetalked to Marynowitz for a few minutes at the time, ex-actly what was said in their conversation does notappear in her testimony. It is the sense of her accountthat any disruption to the workflow occasioned by thealleged misconduct on that occasion would have beenfor no more than "a few seconds." Though admittedly itwas her primary responsibility to abort such incidents,she never approached the girls concerning it, or inquiredas to what they were discussing, why they were laugh-ing, or why they were not at their work stations duringworking hours. As shall be seen below, the whole inci-dent as recapitulated by Respondent's witness struck meas entirely improbable.According to Marynowitz, upon leaving Wright, hereturned to his office "gathered up the warning slipsagain and decided I would go talk to Mr. Suitch, and tellhim that I think the problem is continuing." Marynowitzat no time on June 11 specifically discussed or even re-ferred to the alleged incident of that morning in any con-frontation with the employees. In any event, at the meet-ing with Suitch, the latter decided to terminate the threeemployees. Marynowitz next met with the three employ-ees, in the presence of Wright at 3:30 p.m. He claims tohave told them that they were discharged because of"violation of work rules; underminding [sic] the authori-ty of the supervisor; and disrupting the workflow."This testimony that Marynowitz referred to a "disrup-tion of the workflow" was uncorroborated. In addition,it is unclear, as to how Marynowitz, considering his lim-ited discussion with Wright and taking account of thefact that he did not speak directly to either of the threeemployees, would have known whether they werecaught up in their work, behind, or whether such disrup-tion occurred. Indeed, his observation was limited to afew seconds. His explanation that he assumed that theywere disrupting the workflow because they were sup-posed to be working and others were working did notpersuade. Wright's account fails to reveal any referenceto workflow disruption. According to her, the three wereinformed that they were being terminated "because ofbreaking the work rules; because of underminding [sic]the supervisor." Wright testified that she was aware ofwhat Marynowitz meant by "underminding [sic] the su-pervision," explaining, quite clearly, that this was in ref-erence to the attitude manifested by the employees inprotesting their warnings. Her testimony cannot be rec-onciled with the representation in Respondent's brief thatMarynowitz told the employees "that the reason fortheir discharge was their continued violations of workrules in the face of written warnings which misconductundermined the supervisor's authority."Marynowitz was corroborated a bit more closely bySuitch, who testified that it was his decision to terminatethe three employees. He testified that on the morning ofJune 11, Marynowitz came to him, reporting the miscon-duct he observed that morning. Suitch claims that he in-quired of Marynowitz as to whether he was concernedwith "the behavior, the attitude, and whether or not hecould see fit to continue with the employees." Accordingto Suitch, Marynowitz responded that the incident wasdisobedient to the supervisor's warning, was disruptive,and reflective on other working people, and, hence, Mar-ynowitz indicated "he did not see how we could contin-ue to employ these people."7In the face of my ultimate disposition herein, determi-nation of the issue of causation is unnecessary. Nonethe-less, I am convinced that the severe measure adopted byRespondent in treating with the Charging Parties wascritically, if not entirely, based on their protestationsconcerning the warnings. In this respect, mistrust of Re-spondent's witnesses runs so deep as to raise the possibil-ity that the incident of June I I might have been awholly contrived and trumped up pretext. Particularlyincredible was the testimony afforded by Marynowitz.His view that the employees would have been terminat-ed even if they had accepted the warnings without inci-dent pertained to decisive question. Yet it collided withtestimony by Wright that, at the terminal interview, hisstated reason for the discharge included a reference tothe dischargees' upbraiding of Wright for having issuedthe warnings. In my opinion it was more than just coin-cidence that Wright's testimony in this respect was atleast partially parallel to the analysis attributed to Per-sonnel Director Ossip by Paige, Mistie, and Rickards.Mistie and Rickards indicated that Ossip told them thattheir discharges were predicated upon comments eachplaced on the warnings.8My suspicion does not endwith this highly material conflict in Respondent's ownevidence. For the latter would have me believe that theseveral discharges were motivated solely because the dis-chargees had been caught talking twice. Suitch and Mar-T Marynowitz testified that his recommendation at the time to Suitchwas "that these employees either be put on probation or be terminated."Moreover, Suitch confirmed that the sole reason that Marynovaitz ap-proached him on June 10 was because of his concern for the attitudemanifested by the inscriptions placed on the warnings by the employees.and their verbal comments to Wright in the individual interviews. As heconceded, the talking violations for which the warnings were issued at-tempted to deal with a problem which was not unusual in the operation.and hence would not alone have warranted intervention by the seniorvice president.I Paige testified that Ossip indicated that she did not know why theywere fired, but went on to relate that she too would "be out on her ears"if she had made a statement to her boss like that made to Wright Thisversion mitigates but does not squarely refute the accounts of Mistie andRickards. Ossip was not called and the foregoing was left to stand uncon-tradicted. I find that Ossip at a minimum referred to the employee pro-tests while discussing the reasons for the termination with the ChargingParties.399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDynowitz could not possibly have known more. Indeed,their specific knowledge would have been confined toMarynowitz' observations concerning the alleged inci-dent of June 11, a matter, which, as shall have been seen,was hardly the subject of thorough investigation. Insofaras this record discloses, neither inquired as to the cir-cumstances prompting Wright's issuance of the June 9warnings. Indeed after the June 10 meeting, Wright, theprimary source of information as to misconduct underly-ing the warnings, was allowed no input in connectionwith the discipline which followed. To effect dischargeson the basis of a known, second offense without furtherinquiry as to the aggravated or nonaggravated nature ofthe original offense is particularly suspect when one con-siders the admission by Suitch that talking during workhours was not an unusual phenomenon in Respondent'soperation.9While doubt exists as to whether the threewomen participated in a further breach of Respondent'swork rules on the morning of June 11, even giving Re-spondent the benefit of the doubt in that respect, it is inany event my conclusion, consistent with the WrightLine test, that the General Counsel has made out a primafacie case that employee reaction to the warnings was atleast an object of the decision to terminate and that Re-spondent failed by credible proof to meet its burden ofdemonstrating that said discipline would have inured hadthese employees not engaged in such conduct.The question remains as to whether such conduct wasprotected by Section 7 of the Act. I find that this wasnot the case. Here, as in Continental ManufacturingCorp., 155 NLRB 255 (1965), the employees separatelydecided and acted individually in placing the commentsupon their warnings and in later addressing their supervi-sor verbally as to their own personal feelings. The evi-dence makes clear that the feelings and attitudes theycommunicated were personally held. They did notemerge from consultation with fellow employees or fromdiscussion between themselves. Clearly lacking was the"concerted" quality that would be evident in the case ofindividual grievances founded upon terms of a collective-9 The Charging Parties denied involvement in the talking incident onthe morning of June II. Aspects of the account of Wright and Mar-ynowitz tended to confirm their credibility in this respect. The first ques-tion relates to why Marynowitz, if he were seriously concerned with theinfraction, failed to confront the employees or their supervisor to ascer-tain whether the employees were caught up in their work, or whetherthere was any justification for their apparent misbehavior or how this ap-parent offense related to the misconduct for which they had been formal-ly cited It is clear that despite his acknowledged deliberations between arecommendation of "probation" or "discharge," Marynowitz, for unex-plained reasons, spurned any investigation as to mitigating circumstances,on the one hand, or the aggravated nature of any misconduct, on theother. Wright, according to Respondent's own testimony, also behavedcuriously in that connection. Her testimony indicated that she remainedon the telephone, while the employees who, the day before, had castigat-ed her for unfairness in issuing warnings, engaged in a further infractionseemingly of the same type. Yet not only did Wright, on her own ac-count, consider it more important to continue a telephone conversation,without interruption than to confront the offenders, but she admittedlyfailed to address the problem for the balance of the workshift. Her seem-ing indifference or at least passive stance in this regard is difficult to rec-oncile with her June 9 warning of additional discipline to the dischargeesin the event of further transgressions, and the fact that this new allegedmisconduct, having been discovered by Wright's superior, would havereflected adversely upon herself, in terms of her ability to police theworker area anld employees for whom she was immediately responsible.bargaining agreements or where an individual invokesgovernmental remedies established by legislators for theprotection of all workers. II Nowhere is it suggested thatthe action of the dischargees herein was intended to laythe ground work for future employee activity or enjoyedsupport of any other employees. Nonetheless, the Gener-al Counsel contends that, inasmuch as the conduct of thedischargees would necessarily redound to the benefit ofcoworkers, it should be deemed protected by Section 7of the Act. This argument proves too much, for it is dif-ficult to conceive of any employment gripe which lacksthe potential, some day, under some circumstances, to bebeneficial to some other employee. Indeed, no authorityis cited and independent research fails to reveal that indi-vidual action might be converted to protected activitysolely on that basis. 12More is required. 3 Consistenttherewith, the Board has stated that "Any indirect rela-tionship to ...rights of other employees ...is tooremote to turn a personal protestation into a concertedprotest." National Wax Company, 251 NLRB 1064(1980). Although the outer limit of the guarantees con-ferred by Section 7 is often difficult to isolate, this case,at best from the General Counsel's point of view, pre-sents merely an illusion of concert. For the common ele-ments were not the work of the employees, but ratherwere inspired by the Employer's course of action. Ineach instance, they were traceable directly to the factthat warnings were issued at the same time, for the samebasic offense, and that dischargees did not like them andindividually decided to say so. Beyond that not a shredof evidence has been presented to show interaction bythe employee with respect to the means or content of theresponse. Instead, the latter assumed the form of individ-ual protest, under conditions failing to reflect need for,desire, or bent toward "mutual aid or protection." In'O Interboro Contractors, Inc., 157 NLRB 1295 (1966), enfd. 388 F.2d495 (2d Cir. 1967)." Alleluia Cushion Co., 221 NLRB 999 (1975).12 Liberty Men's Formals. Inc., 258 NLRB 1303 (1982); Jim CausleyPontiac. Division Jim Causley, Inc., 253 NLRB 695 (1980), as well as Diag-nostic Center Hospital, 228 NLRB 1215 (1977), lend no support to theGeneral Counsel's view in this respect. In each, the benefit to other em-ployees was mentioned in the context of other, plainly concerted activity.Thus, Liberty Men's Formal, Inc., and Jim Causley Pontiac both involvedactivity by a dischargee before a local government agency charged withadministering protective labor legislation. In Diagnostic Center Hospital,the dischargee wrote a letter to management protesting salary levels, anact deemed protected even though the employee did not inform others ofher intention to write the letter. However, because this step was a by-product of prior discussions with fellow employees evidencing their con-cern and shared interest in the subject matter of the letter, it was con-cluded that the former was acting concertedly on their behalf. As indicat-ed, here there was no evidence of discussion between the dischargees.And while the inscriptions each placed on her warning reflected a sharedpoint of view, this was a fortuity rather than inspired by any planned ini-tiative. See also Hitchiner Manufacturing Co.. Inc., 238 NLRB 1253(1978).13 Thus, a written complaint to management which accused a supervi-sor of unfair treatment did not alone constitute protected activity. Taber-nacle Community Hospital, 233 NLRB 1425, 1427 (1977). Furthermore, inSuper Market Service Corp., 227 NLRB 1919, 1926-29 (1977), a letterwhich referred to a management representative's bad treatment of "ev-eryone who's worked with him" was deemed an unprotected expressionof a "personal gripe." Indeed, even an individual's request for a wage in-crease has been deemed unprotected. See Meurer. Serafini and Meurer.Inc., 224 NLRB 1373, 1377 (1976).400 PENNSYLVANIA COMPENSATION RATING BUREAUsum, it is concluded that the employee activity which isthe focal point of this complaint amounted to individualcarping, beyond the protected ambit of Section 7 of theAct.Even accepting the above view, remaining for consid-eration is the General Counsel's alternative contentionthat Respondent effected the terminations upon a "mis-taken belief' that the dischargees were engaged in pro-tected activity.'4This view lacks merit. It does notappear that Respondent harbored any particular hostilitytoward concerted, as distinguished from what it viewedas intemperate, individual action on the part of its em-ployees. And I am convinced herein that Respondent'ssensitivity towards conduct of the Charging Parties wasout of concern for the attitude they manifested, as indi-viduals, toward a supervisor. The factual foundation forarguments to the contrary supports no other conclusionand at best is ambiguous. Thus, accepting that Respond-ent might well have been in a position to conclude, hadit given the matter any thought, that the employee pro-testations were sufficiently related to have been "concer-tedly planned," this hardly establishes that it acted uponsuch a belief in effecting the discharges. Just as vague isthe observation by the General Counsel that Respondentfailed to differentiate as between the dischargees in dis-cussing their conduct and the possible discipline. For,there was no need for these deliberations to be any morespecific. Each of the Charging Parties expressed here in-dividual protest with language, argument, and tone thatwas taken fairly by management as harsh and disrespect-" Respondent contends that this coniention ought to be stricken, sincenot specifically alleged in the complaint The complaint alleges thatPaige. Mistie, and Rickards swere discharged in violation of Sec 8(a)(l)because they "engaged in the protected concerted activity of writingcomments in warning notices issued to said employees on or about June9. 1981" Whether or not raised by the General Counsel. or first men-tioned by me. it is plain that analysis of the facts from the standpoint of"mistaken beliefr entails neither variance in motive, nor distinct cause ofactiion, but and in my opinion represents a theory which naturally arisesfrom the extant allegation Respondent knew or should have known thatit would he called upon to defend this and any other theory of unlawful-ness that might be countenanced by the specific claim of proscribedmotive set forth in the complaintful to a supervisor as well as her authority. Accordingly,this was a common denominator characteristic of theconduct of each of the Charging Parties and it furnisheda proper reference for management to draw upon in ad-dressing the problem. The evidence simply furnishes noreasonable basis for inferring that Respondent acted on abelief that the alleged discriminatees had engaged in ac-tivity of a protested nature. iIn sum, it is concluded that the General Counsel hasfailed to establish by a preponderance of the evidencethat the June 11 terminations of Paige, Mistie, and Rick-ards were to any extent prompted by considerations pro-tected by Section 7 of the Act. Accordingly, the com-plaint alleging that their discharge violated Section8(a)(1) of the Act shall be dismissed in its entirety.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent did not violate Section 8(a)(l) of theAct by on June 1, 1981, terminating its employees Paige,Mistie, and Rickards.Upon the basis of the foregoing findings of fact andconclusions of law'and the entire record in this proceed-ing and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER 6It is hereby ordered that the complaint herein be, andhereby is, dismissed in its entirety.is Compare Mashkin Freight Lines. Inc.. 261 NLRB 1473, 1476 (1982).er seq., where the concerted participation in a sickout was the employer'sstated reason for the termination of three truckdrivers. To the same effectsee .Vorthern Telecom. Inc.. 233 NLRB 1374, 1378. 1380 (1977); and Hen-ning & Cheadle. Inc., 212 NLRB 776 (1974)'6 In the event no exceptions are filed as provided by Sec. 10246 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes.401